Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  139996-7 (59)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                          Mary Beth Kelly,
  ERNEST HORVATH,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                 SC: 139996-7
                                                                    COA: 283931, 284842
                                                                    Wayne CC: 07-713287-NI
  DON JOHNSON and SUBURBAN
  MOBILITY AUTHORITY FOR REGIONAL
  TRANSPORTATION, d/b/a SMART,
            Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  30, 2010 order is considered, and it is DENIED, there being no majority in favor of
  granting reconsideration.

         YOUNG, C.J., and CORRIGAN and MARKMAN, JJ., would grant reconsideration for
  the reasons set forth in Justice CORRIGAN’s dissenting statement in this case, 487 Mich
  ___ (2010).

        MARY BETH KELLY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         0112                                                                  Clerk